DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein estimating a position of the living body based on the modified radio wave reflected by the living body; acquiring first information relating to lengths of a planar shape of the target region; acquiring second information relating to an installation state of the transmission antenna and the reception antenna included in the estimation device; acquiring third information relating to a trajectory defined by a plurality of positions of the living body estimated by the estimation device when the living body moves along a predetermined path in the target region; and performing estimation of the installation state by correcting the second information based on the first information, the second information, and the third information that were acquired, as the estimation of the target region information; Referring to Claim 9, the prior art of record does not disclose nor suggest it be an obvious modification wherein a position estimator that estimates a position of the living body based on the modified radio wave reflected by the living body; an acquirer that acquires first information relating to lengths of a planar shape of the target region, acquires second information relating to an installation state of the transmission antenna and the reception antenna, and acquires third information relating to a trajectory defined by a plurality of positions of the living body estimated by the position estimator when the living body moves along a predetermined path in the target region; and Appl. No. 16/708,789Attorney Docket No. P59388a correction estimator that performs estimation of the installation state by correcting the second information based on the first information, the second information, and the third information that were acquired, as the estimation of the target region information; Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification wherein estimating a position of the living body based on the modified radio wave reflected by the living body; acquiring first information relating to lengths of a planar shape of the target region; acquiring second information relating to an installation state of the transmission antenna and the reception antenna included in the estimation device; acquiring third information relating to a trajectory defined by a plurality of positions of the living body estimated by the estimation device when the living body moves along a predetermined path in the target region; andAppl. No. 16/708,789Attorney Docket No. P59388 performing estimation of the installation state by correcting the second information based on the first information, the second information, and the third information that were acquired, as the estimation of the target region information.
Claims 2-8 are dependent on Claim 1 and are allowed for the same reason as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646